Citation Nr: 1033548	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-28 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for lumbar strain with degenerative disc disease, L4-L5.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Marine 
Corps from July 2000 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In August 2006, VA received the Veteran's request for a Board 
hearing; however, he failed to report for his scheduled February 
2008 hearing without explanation or request to reschedule.  The 
hearing request is considered withdrawn.  38 C.F.R. § 20.704.

The issue of entitlement to an initial evaluation in excess of 20 
percent for lumbar strain with degenerative disc disease, L4-L5, 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is no competent evidence of a current bilateral hearing 
loss disability.


CONCLUSION OF LAW

A bilateral hearing loss disability was neither incurred in nor 
aggravated by active duty service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in July 2004.  This notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  The RO provided the appellant post-adjudication notice 
by a letter dated in March 2006, which provided additional 
information regarding disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  
A multipart notice suffices so long as the notice affords the 
claimant understandable information and a meaningful opportunity 
to participate in the claims process.  Mayfield v. Nicholson, 444 
F.3d 1328 at 1333 (Fed. Cir. 2006). Any defect with respect to 
the timing of the VCAA notice was not prejudicial since the case 
was readjudicated in August 2006 via a statement of the case  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006)

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran's complete service treatment records and VA treatment 
records are of record.  He has not identified any potentially 
relevant private treatment records.  The Veteran was afforded a 
VA examination in August 2004.  While the examiner did not review 
the claims file in conjunction with the examination, he did 
consider an accurate history of noise exposure presented by the 
Veteran.  The objective testing which informed his stated 
conclusions is independent of any prior in-service testing, not 
reviewed by the examiner.  The examination is adequate for 
adjudication purposes.  All known and available records relevant 
to the issues on appeal have been obtained and associated with 
the appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss, which he contends resulted from noise 
exposure incurred during active duty.  The Veteran served as a 
vehicle driver, and service records document that his duties were 
considered to have involved regular exposure to hazardous noise 
levels.  In-service noise exposure is therefore conceded.

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  The listed conditions include organic 
diseases of the nervous system; sensorinerual hearing loss is 
considered among such.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Hearing loss disability for VA purposes is defined as auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz at 40 decibels or greater; or auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz at 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

During the Veteran's examination for enlistment in January 2000, 
the Veteran expressly denied hearing loss and ear trouble of any 
sort.  The examiner evaluated the Veteran's ears as clinically 
normal.  Puretone thresholds were:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
0
10
LEFT
10
0
0
0
0

On entry into active duty status in July 2000, the Veteran's 
hearing was again evaluated.  The audiological evaluation showed 
thresholds, in decibels, as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
0
5
LEFT
5
0
-5
5
-5

The Veteran underwent multiple audiological examinations in June 
2004, immediately prior to his separation from service.  On June 
21, 2004, evaluators noted that the Veteran was routinely noise 
exposed.  An audiological evaluation showed thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
40
45
35
LEFT
30
50
30
40
35

A follow-up audiogram was obtained on June 22, 2004; the 
direction states that such was to be administered at least 14 
hours after the last noise exposure.  The audiological evaluation 
showed thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
30
30
LEFT
25
30
25
20
25

A second follow-up audiological evaluation on the same day (June 
22, 2004) showed thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
10
25
LEFT
30
50
40
25
25

The June 2004 testing prompted referral of the Veteran to an 
audiologist for further testing.  In July 2004, an audiological 
evaluation was conducted, and the results were reported in graph 
form.  The Board, as a finder of fact, is competent to read such 
graphs, as no specialized knowledge or interpretation of the data 
is required.  Kelly v. Brown, 7 Vet. App. 471 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Testing showed thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
5
LEFT
5
5
5
10
10

Additionally, the Veteran reported hearing difficulty caused by 
bilateral tinnitus.  Word recognition scores were good at 100 
percent bilaterally, and his puretone results were described as 
"all normal."  The audiologist stated that baseline hearing was 
re-established based on these results, and that the Veteran 
should follow up with VA for his tinnitus complaints.  The file 
also reflect a notification form; it is unclear if this was 
signed before or after the July testing, as both bear the same 
date.  The audiologist indicated that there had been a 
significant threshold shift (STS) between 2000 testing and 
current testing.  The Veteran was counseled on the use of hearing 
protection.

At an August 2004 VA contract examination, the Veteran denied any 
significant noise exposure prior to his active service.  The 
Veteran reported that his primary responsibilities in the 
military included serving as a motor transport driver for all 4 
years, which included exposure to diesel engine noise from 5 ton 
vehicles on a routine basis; he stated that he wore ear 
protection during all times.  The Veteran reported currently 
experiencing tinnitus.  

On examination, the Veteran's word recognition scores using the 
Maryland CNC Test were 100 percent for the right ear and 100 
percent for the left ear.  The audiological evaluation showed 
puretone thresholds, in decibels, as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
5
5
LEFT
10
15
10
15
15

The examiner concluded that the audiological testing revealed 
hearing within normal limits, bilaterally, and that speech 
recognition scores revealed excellent discrimination in both 
ears.  The examiner noted that speech reception thresholds were 
consistent with puretone results.  Otoscopy revealed clear canals 
and normal looking tympanic membranes in both ears.  The examiner 
diagnosed the Veteran with hearing within normal limits, 
bilaterally, as well as mild constant subjective tinnitus in both 
ears.

VA treatment records document that the Veteran was afforded an 
audiology consultation in March 2005.  During the consultation, 
the Veteran reported no difficulty with hearing or communication, 
but reported constant bilateral tinnitus, more in the right ear 
than left.  He further reported that it feels as though his right 
ear plugs up for 10 seconds to 2 minutes and then clears on its 
own.  The Veteran reported in-service noise exposure of driving 
trucks, and denied any other form of noise exposure.  Otoscopy 
was clear for both ears.  Audiometrics revealed hearing within 
normal limits; specific threshold levels were not provided.  The 
Veteran's word recognition scores using the Maryland CNC Test 
were 96 percent for the right ear and 96 percent for the left 
ear.  Immittance measures were consistent with normal middle ear 
pressure and compliance, bilaterally.  The audiologist diagnosed 
the Veteran with tinnitus.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1131; see 
also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-
settled that in order to be considered for service connection, a 
claimant must first have a disability.  See Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that service connection may 
not be granted unless a current disability exists); see also 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The competent evidence of record establishes that there is no 
chronic hearing loss disability.  While service records do show a 
transient hearing loss meeting the VA definition of disability 
over a two day period in June 2004, subsequent service treatment 
records, including an evaluation by a licensed audiologist, found 
that hearing at all relevant puretone threshold levels was within 
normal limits.  Additionally, there was no impairment of speech 
discrimination.  Further, review of the June 2004 testing shows 
that, hearing generally improved on follow-up testing, after the 
Veteran was removed from his noisy environment.  This improvement 
continued to a point of nearly full recovery by the time of the 
July 2004 testing.  Despite the assertion of an STS in the July 
notice the objective medical evidence and medical opinions simply 
do not show any chronic hearing loss in service.

Post service testing has continued to show no current hearing 
loss disability.  The August 2004 and March 2005 VA records both 
find normal hearing.  While the Veteran is competent to report 
subjective difficulty hearing, as that is experienced and 
observable through his five senses, he is not competent to report 
that he meets the statutory definition of hearing loss 
disability, as such would require specialized knowledge, 
training, and testing.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board recognizes that the Veteran continues to report 
subjective hearing impairment, but notes that when describing 
such difficulty, he describes it as interference from tinnitus, 
and not deafness due to loss of sensitivity.  Moreover, to the 
extent his statements are competent evidence of hearing loss, 
they are far outweighed by the multiple medical opinions and 
objective testing of record showing normal hearing for VA 
purposes.  Importantly, the Veteran has not alleged that his 
subjective hearing impairment has worsened.

In the absence of competent evidence of any chronic hearing loss 
disability, service connection is not warranted.  There is no 
doubt to be resolved, as the overwhelming weight of the evidence 
is against the claim.




ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.  


REMAND

With regard to the Veteran's claim for entitlement to an 
increased rating for lumbar strain with degenerative disc 
disease, L4-L5, the Board notes that the Veteran was last 
provided a VA examination in October 2007.  However, during the 
examination, the Veteran declined to have his range of motion 
tested.  The examiner noted that the Veteran refused because he 
thought the testing would hurt his back.

In August 2010, the Veteran's representative requested that the 
Veteran be scheduled for another VA medical examination to assess 
the current severity of his service-connected low back 
disability.  Significantly, the Veteran's representative 
requested that the Veteran be advised of the necessity to have 
range of motion testing conducted.  The Board notes that the 
Veteran's lumbar strain with degenerative disc disease, L4-L5, 
has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, 
which is based on range of motion testing.  See also 38 C.F.R. § 
4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA has a duty to assist claimants in the development of facts 
pertinent to their claims, and VA must accomplish additional 
development of the evidence if the record currently before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board believes that 
additional development is necessary in order to ensure a current 
and complete record for appellate review, including range of 
motion testing.  Given the circumstances, the Board believes that 
further development of the case is appropriate to assist the 
Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). 

Nevertheless, the Board stresses that the Veteran has an 
obligation to cooperate fully with VA's efforts to obtain medical 
evidence during a VA examination, specifically including any 
range of motion testing.  38 C.F.R. § 3.159(c)(1).  The Board 
notes that failure to cooperate with VA could result in denial of 
the Veteran's appeal.  While VA has a duty to assist the Veteran 
in the development of his claim, the Veteran has a duty to 
cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Lastly, since the case must be returned to the AMC/RO for 
additional development, the Board finds that it is appropriate to 
direct that any recent VA treatment records also be obtained and 
made of record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any recent VA 
treatment records (not already of record) 
relevant to the appeal.

2.  Schedule the Veteran for a VA spine 
examination.  The examiner should describe in 
detail the extent of the Veteran's current 
low back disability, to include performance 
of range of motion testing with repetition of 
motion.  If range of motion testing cannot be 
accomplished satisfactorily, the examiner 
should state whether such is related to 
medical contraindication, or solely to the 
Veteran's reluctance/refusal.  

3. The RO should review the claims file to 
ensure that all of the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  The RO 
should then re-adjudicate the claim on 
appeal.  If the benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite period of time 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WILLIAM H. DONNELLY 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


